Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 21, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154529                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  RONNIE MADSON, JR.,
           Plaintiff-Appellant,
  v                                                                 SC: 154529
                                                                    COA: 331605
                                                                    Lenawee CC: 11-037046-DC
  LATOYA JASO,
           Defendant-Appellee.

  _________________________________________/

         By order of February 3, 2017, the application for leave to appeal the August 25,
  2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Ozimek v Rodgers (Docket No. 154776) and Marik v Marik (Docket No. 154549). On
  order of the Court, the orders having entered on November 16, 2017, 501 Mich 918-919,
  919 (2017), the application is again considered. MCR 7.305(H)(1). In lieu of granting
  leave to appeal, we VACATE the judgment of the Court of Appeals and REMAND this
  case to that court: (1) for a determination of whether the question presented is now moot,
  and (2) if not moot, for reconsideration – in light of this Court’s order in Marik v Marik,
  501 Mich 918-919 (2017) (overruling Ozimek v Rodgers (On Remand), 317 Mich App 69
  (2016)) – of the question whether the February 2, 2016 order of the Lenawee Circuit
  Court that directed that the plaintiff would have parenting time every other weekend
  “affect[ed] the custody of a minor” within the meaning of MCR 7.202(6)(a)(iii). We
  further note that this Court has opened an administrative file, ADM File No. 2017-20, to
  consider amending MCR 7.202(6)(a)(iii).

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 21, 2018
           s0314
                                                                               Clerk